Citation Nr: 1643569	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  09-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to September 2007.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina on behalf of the Regional Office in Columbia, South Carolina (RO).  

This case was originally before the Board as part of an increased rating claim for posttraumatic stress disorder (PTSD), which has since been adjudicated.  Evidence associated with the Veteran's claims file during the pendency of the increased rating appeal reasonably raised the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU).  As such, this claim is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran has multiple service-connected disabilities that combine for a total disability rating of 70 percent or more.

2.  The evidence does not show that that Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In a correspondence dated in December 2015 following the February 2013 Board remand, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran was notified that he might be entitled to compensation at the 100 percent rate if was unable to secure and follow a substantially gainful employment because of his service-connected disabilities, and was instructed to complete an Application for Increased Compensation Based on Unemployability, Form 21-8940.  As will be explained further below, the Veteran never completed and returned his Form 21-8940.   

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
 § 3.159(c).  Service treatment records and VA treatment records have been associated with the claims file.  A request was sent to the Social Security Administration for records, but they were not able to locate any records. 

The Veteran was medically evaluated in conjunction with his claim for an increased rating for service-connected posttraumatic stress disorder (PTSD) in May 2011, upon which the TDIU appeal is based.  The VA examiner recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and provided information on occupational functioning, noting that while the Veteran had left his position at the Social Security Administration, that he intended to obtain work in a new position.  Since the Veteran did not return his Form 21-8940, no general TDIU examination was afforded to the Veteran.  In a TDIU determination, while medical opinions can be probative, the determination of unemployability is ultimately a legal question.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Therefore, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4) (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran had a hearing in August 2012 before the above Acting Veterans Law Judge in conjunction with his PTSD claim, during which he stated that he was employed.  

The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has not identified any outstanding records that indicate he is unable to secure and follow a substantially gainful occupation.  Therefore, the duties to notify and assist have been met.

Analysis

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

Throughout the pendency of the appeal, the Veteran was employed until he submitted a letter dated in March 2011 demonstrating that he resigned from his position with the Social Security Administration due to "stress."  In May 2011, at the VA medical center (VAMC) the Veteran stated he had resigned from his current position but was actively seeking a new one, which was also noted during his PTSD examination.  At his hearing in August 2012, the Veteran stated he was working, although he did not state the nature of his new employment.  In February 2013, the claim for TDIU was remanded with instructions to send the Veteran a Form 21-8940 so he could provide his employment history.  The Veteran was sent this form in 2015 and he did not return this form.  Thus, no new information has been associated with the claims file since the August 2012 hearing regarding the Veteran's employment and the Board must assume the Veteran is still employed.  See Geib, supra.

The most recent information available, the Veteran's August 2012 testimony, demonstrates that the Veteran is employed, and thus able to secure and follow a substantially gainful occupation.  Therefore, in light of the above evidence of record, the Board concludes that the criteria for entitlement to a TDIU are not met; thus, the claim is denied.


ORDER

Entitlement to a total rating based on individual unemployability (TDIU).



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


